Citation Nr: 1023304	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Board previously adjudicated the 
Veteran's claim in June 2009.  The Veteran's claim for 
service connection for PTSD was denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the March 2010 Joint 
Motion.  

The Court granted the Joint Motion for remand in April 2010 
and returned the case to the Board.

The basis for the Joint Motion was for the Board to consider 
a decision of the Court that was issued in February 2009.  In 
Clemons v. Shinseki, the Court held that the scope of a 
mental health disability claim includes any psychiatric 
disability that may reasonably be encompassed by a Veteran's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons, 23 Vet. App. 1 (2009).  
The Court also held that it is not proper to adjudicate the 
varying diagnoses as separate claims; rather, VA must weigh 
and assess the nature of the current condition the Veteran 
suffers from when determining the breadth of the claim before 
VA.  Clemons, 23 Vet. App. at 6.  As such, the Board finds 
that the Veteran's mental health disability claim is more 
properly characterized as a claim for service connection for 
an acquired psychiatric disability.


The Board wrote to the Veteran in May 2010.   He was advised 
that the case was returned to the Board by the Court.  He was 
further advised that he had 90 days to submit additional 
evidence or argument in support of his claim.  

The Veteran responded that he had no additional information 
or evidence to submit in May 2010.  However, his 
representative submitted additional written argument in 
support of the claim in June 2010.


FINDING OF FACT

It is as likely as not that the Veteran has an acquired 
psychiatric disorder that is attributable to his active 
military service.


CONCLUSION OF LAW

The Veteran has an acquired psychiatric disorder that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from February 1970 to 
December 1971.  He submitted his original claim for 
entitlement to VA disability compensation benefits in March 
2003.  At that time he was seeking service connection for 
PTSD.

The Veteran's claim involved his alleged mistreatment in 
service by his immediate superior, a Navy Chief Petty Officer 
(Chief).  The Veteran has alleged that the Chief was a racist 
and bigot and subjected him to continual verbal harassment 
and degradation.  He also required the Veteran to perform 
menial labor outside of his military duties.  

A review of the Veteran's service treatment records (STRs) 
shows no treatment for any psychiatric-related complaints.  
There were no evaluations for problems relating to service.  
His November 1971 release from active duty physical 
examination was negative.  

The Veteran's service personnel records reflect that he 
enlisted in the U. S. Naval Reserve for six years in December 
1969; however, he was to serve a two-year period of active 
duty, followed by 4 years in the Naval Reserve.  The Veteran 
entered active duty in February 1970.  Upon completion of 
basic training he was transferred for aviation fleet 
preparatory class "A" school in June 1970.  Upon completion 
of his training he was transferred to a naval air station 
(NAS) located on North Island in San Diego, California.  The 
personnel records reflect that North Island was abbreviated 
as "NORIS."  The Veteran reported for duty in August 1970.  
The Veteran served at the NAS until his release from active 
duty in December 1971.

A review of the Veteran's Enlisted Performance Record shows 
that he received evaluations, or marks, on three occasions 
while assigned to the NAS.  The initial evaluation was in 
September 1970.  A second evaluation was in March 1971 and 
reflected a noticeable decline in all four areas that were 
evaluated.  The third evaluation was in September 1971 and 
the Veteran's marks showed a significant improvement.  Two 
categories, military behavior, and adaptability, received the 
highest marks given during the Veteran's enlistment.  

Records from LifeSource, for the period from November 2002 to 
April 2003, show that the Veteran began receiving therapy in 
November 2002.  He was having flashbacks to events in 
service, events that were related to treatment he received 
from his Chief.  His initial diagnoses were depression and 
PTSD.  A January 2003 evaluation noted that the Veteran 
believed he had to be strong and deal with the problems he 
felt he had had since service.  He said it had gotten beyond 
his ability to cope with and a co-worker made the Veteran 
aware of LifeSource as a treatment option.  The Veteran 
related how his Chief hated black people and made it very 
difficult for him.  The examiner provided Axis I diagnoses of 
major depression with anxiety, severe, rule out panic 
disorder, and PTSD. 

The Veteran received additional diagnoses of major depression 
with anxiety and PTSD on later visits.  There is no 
indication in the several treatment entries that the 
Veteran's PTSD was directly related to his military service; 
however, there was no other stressful events recorded.  

VA treatment records for the period from March 2002 to March 
2003 show that the Veteran first sought VA treatment in 
February 2003.  The Veteran had been employed with the same 
employer for over 20 years.  He complained of chronic anxiety 
and depression.  He related the onset to events involving his 
Chief in service.  The Veteran said he was constantly 
harassed by his Chief for over a year.  The harassment was 
racially motivated.  The Veteran reported repeated nightmares 
over his treatment in service for over 30 years.  The 
examiner said that the Veteran displayed some symptoms of 
noncombat PTSD with affective features.  The diagnostic 
impression was features of PTSD and dysthymia.  A later 
entry, from March 2003 provided diagnoses of PTSD, moderate, 
and major depressive disorder, recurrent, moderate.  

The Veteran's claim was denied in September 2003.  The RO 
determined that the Veteran's PTSD claim was not combat-
related and his claimed stressor required corroboration.  The 
RO further determined that the evidence of record did not 
corroborate his claim of mistreatment in service.  The 
reasoning included a review of the Veteran's military records 
and a conclusion that they did not reflect a change in 
behavior consistent with someone that had suffered a personal 
assault.

The Veteran submitted a VA outpatient entry from October 
2003.  It was signed by the same psychologist that initially 
evaluated the Veteran in February 2003.  The purpose of the 
entry was to correct prior statements made in the earlier 
report.  Specifically, the examiner pointed out that the 
Veteran reported he had been depressed, to some degree, 
continuously since service.  

Additional VA records for the period from March 2004 to June 
2006 noted continued outpatient treatment for the Veteran's 
psychiatric symptoms.  The entries record the Veteran's 
continued statements regarding his harsh treatment in 
service.  The entries also reflect Axis I diagnoses of PTSD, 
not combat-related, depression, not otherwise specified 
(NOS), and PTSD with major depression, including psychotic 
symptoms.

The Veteran submitted lay statements in support of his 
claimed treatment in service.  His wife provided statements 
in August 2004 and July 2006 wherein she related she had 
known the Veteran since 1981.  He had told her of his abusive 
treatment in service and how it had made him feel.  She also 
related how he continued to exhibit nervous symptoms and that 
his symptoms had increased since the events of September 11, 
2001, and the current fighting in Iraq and Afghanistan.  She 
also said the Veteran's mother had told her how the Veteran 
would call her in the early hours of the morning to tell her 
of his difficulties and how hard it was to cope.

The Veteran's mother submitted statements in August 2004 and 
July 2006.  She related how the Veteran would call her in the 
early hours of the morning and describe to her how badly his 
Chief treated him.  She said the Veteran talked of going 
absent without leave (AWOL) or harming someone but that she 
told him not to do that.

The Veteran provided additional comments on his service with 
his substantive appeal in August 2004 and in a separate 
statement received at the Board in October 2005.  The Veteran 
related how he had grown up in Alabama and was subjected to 
racist behavior as a child and teenager.  He had observed the 
results of a bombing and the treatment of civil rights 
marchers.  He joined the service to serve his country and 
thought things would be better at his unit in California.  
Unfortunately, the Chief was from Alabama and exhibited the 
same behavior toward African Americans that the Veteran 
experienced at home in Alabama.  The Veteran said he was 
fearful for his life and did not feel he could complain to 
anyone superior to the Chief as it would be his word against 
that of the Chief.  

The Veteran submitted a statement from a friend, J.W., who 
was from Alabama and had been stationed at the NAS at the 
same time as the Veteran.  He said that he and the Veteran 
met during the summer of 1970.  The friend was with a 
different unit but had had an occasion to personally witness 
the Chief's abusive behavior toward the Veteran and hear 
racist comments regarding African Americans.  

The Board remanded the case for additional development, to 
include consideration of evidence submitted to the Board and 
to afford the Veteran a VA examination in June 2006.

The Veteran submitted a statement from a friend and co-worker 
of approximately 25 years in August 2006.  She said that the 
Veteran had not been the same over the last 10 years.  She 
had observed changes in his stamina and focus on his work.  
She noted that he had taken time off from work for doctors' 
visits.  She said he did not tell her what was going on but 
she knew something was going on.  She repeated that she felt 
he had changed.

The Veteran was afforded a VA psychiatric examination in 
September 2006.  The examiner conducted a review of the 
claims folder.  The examiner noted the prior VA treatment 
records as well as statements from the Veteran's wife, 
mother, and J.W. as being in the record.  He noted the 
Veteran's upbringing in Alabama and that the Veteran was 
subjected to discrimination and harassment because he was an 
African American.  He cited to several events specific in the 
Veteran's hometown that occurred with the Veteran there.  The 
examiner noted that the Veteran reported that he experienced 
similar mistreatment during military service.  The examiner 
noted that the Veteran initially sought treatment for sleep 
disturbance, nightmares, depression, and recurrent intrusive 
trauma memories at his wife's urging in 2003.  The examiner 
also referred to the ongoing VA outpatient therapy provided 
to the Veteran.  

The examiner also noted the evidence of record detailing the 
Veteran's mistreatment in service and his attempts to deal 
with it.  The examiner did relate some incorrect information 
in that he referred to the statement of J.W. of the "VFW 
Squadron 113" and that he and the Veteran served together 
and that J.W. was assigned to the USS Enterprise.  (This will 
be discussed further below).  

The examiner provided diagnoses of PTSD, chronic, and major 
depressive disorder.  The examiner noted that many of the 
difficulties the Veteran was experiencing actually began 
prior to service as a result of the events he was involved in 
and experienced.  These were events that involved expressions 
of racial hatred.  He said the Veteran re-experienced these 
things as a result of his mistreatment in service.  The 
examiner related the same reasoning applied in regard to the 
major depressive disorder in that there was evidence of its 
existence prior to service; but it was aggravated by the 
Veteran's mistreatment and harassment in service.

The Appeals Management Center obtained the service personnel 
records for J.W. in order to ascertain if he was stationed 
with, or near, the Veteran in the 1970 to 1971 period.  The 
records were obtained in 2009.  The records show that J. W. 
enlisted in the Navy in June 1970.  Upon completion of basic 
training he received additional aviation-related training in 
Millington, Tennessee, as did the Veteran.  The records show 
that, upon completion of his training, J.W. reported to the 
Carrier Airborne Early Warning Squadron 113 for duty in 
November 1970.  The squadron was located at NAS San Diego on 
North Island.  

J.W.'s assignment, until his release from active duty in 
April 1972, was with the squadron.  He was not assigned to 
the USS Enterprise as part of its crew.  It is apparent that 
he had service away from NAS San Diego by virtue of the one 
year and four months of sea duty reported on his DD 214 as 
well as his having the Vietnam Service Medal and Vietnam 
Campaign Medals.  Thus it would be reasonable to conclude 
that his "squadron" may have been deployed on the USS 
Enterprise during J.W.'s period of military service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen, the Court 
also held that the sufficiency of a stressor was now a 
clinical determination for an examining mental health 
professional.  Id. at 140, 141.  The Court said that the 
occurrence of the stressor was still a factual matter to be 
determined by the evidence.  Id. at 145-147.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Further, the Court has said that the categorical statement, 
used in other decisions, such as Moreau and Cohen, that an 
opinion by a mental health professional based on a 
postservice examination cannot be used to establish the 
occurrence of a stressor is not operative in a personal 
assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

The Veteran has claimed service connection for a psychiatric 
disorder related to his military service, to include PTSD due 
to mistreatment in service.  He has provided evidence of 
events that happened in service that he has said has caused 
him to have symptoms ever since service.  This evidence 
consists of his own lay statements, as well as statements 
from his wife, mother, and J.W. 

The Veteran provided a detailed description of the verbal 
abuse he encountered from his Chief and the overall treatment 
he experienced during service.  His mother corroborated his 
account of his calling her to tell her of the events, to 
include one time when he was thinking of either going AWOL or 
causing physical harm.  His wife has known him since 1981 and 
has always been aware of the Veteran's experiences in service 
and how they affected him since that time.  

As this case does not involve combat or a specific traumatic 
event capable of independent record corroboration, evidence 
to support the stressor must come from the Veteran and any 
other person that may have been a witness.  In that regard, 
J.W. provided a statement of personally witnessing the verbal 
abuse experienced by the Veteran.  It appears from the 
statement that it was a one-time event.  However, he 
described the abuse in detail and how he was shocked at the 
extent of the abuse.  

J.W. never said that he was stationed on the USS Enterprise, 
that became a part of the record as a result of the September 
2006 VA examination report.  J.W. stated that he and the 
Veteran met in the summer of 1970 because they were both at 
NAS San Diego.  Although J.W. did not get to San Diego until 
November 1970, the Board does not find the discrepancy in 
dates to be detrimental to the basic evidence - that he was 
at NAS San Diego on North Island at the same time as the 
Veteran.  This is a fact confirmed by J.W.'s and the 
Veteran's personnel records.  They were both from the same 
area of Alabama, and J.W. reported that he witnessed the 
Chief verbally harass the Veteran.  Therefore, his statement 
as to what he witnessed is credible.  

The VA treatment records have impliedly linked the Veteran's 
multiple diagnoses of PTSD to his military service.  This is 
deduced from the fact that there is no other basis for 
stressors listed in the many entries and the long-lasting 
effects of the mistreatment in service are noted at length.  

The Veteran's personnel records do reflect a lowering of his 
performance marks at the time of his second evaluation 
period.  This reduction took place for all categories.  He 
later had higher marks with his last evaluation, with highest 
marks of his service in two categories.  While this evidence 
is not dispositive for any event in service, it is evidence 
of a decrease in performance for whatever reason.

The VA examiner of September 2006 reviewed all of the 
evidence of record, to include the medical records from VA 
and LifeSource and the statements from the Veteran, his 
family members, and friends.  The examiner concluded that 
events experienced by the Veteran prior to service were 
likely to have caused his psychiatric symptoms.  The examiner 
also concluded that the Veteran's military experiences 
aggravated those some symptoms.  In short, the examiner 
related the Veteran's current psychiatric diagnoses to his 
military service.

In light of the evidence of record, the Board finds that, by 
resolving all reasonable doubt in favor of the Veteran, 
service connection for an acquired psychiatric disorder is 
warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


